Citation Nr: 1829798	
Decision Date: 08/22/18    Archive Date: 08/30/18

DOCKET NO.  15-44 238	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1.  Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected Crohn's disease.

2.  Entitlement to a rating in excess of 10 percent for Crohn's disease status post bowel and appendix resections prior to August 28, 2012, in excess of 30 percent from August 28, 2012 to August 17, 2014, and in excess of 30 percent from October 1, 2014.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 notification of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for a major depressive disorder.

2.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for a rating in excess of 10 percent prior to August 28, 2012, in excess of 30 percent from August 28, 2012 to August 17, 2014, and in excess of 30 percent from October 1, 2014 for Crohn's disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran a major depressive disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2.  The criteria for withdrawal of an appeal by the Veteran for a rating in excess of 10 percent prior to August 28, 2012, in excess of 30 percent from August 28, 2012 to August 17, 2014, and in excess of 30 percent from October 1, 2014 for Crohn's disease have been met.  38 U.S.C. § 105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeals pertaining to service connection for a major depressive disorder and increased ratings for Crohn's disease, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

This written statement by the Veteran's attorney explicitly, unambiguously, and with a full understanding of the consequences withdrew the claims in appellate status.  Acree v. O'Rourke, 891 F.3d 1009 (Fed. Cir. 2018),


ORDER

The appeal for entitlement to service connection for a major depressive disorder is dismissed.

The appeal for entitlement to a rating in excess of 10 percent prior to August 28, 2012, in excess of 30 percent from August 28, 2012 to August 17, 2014, and in excess of 30 percent from October 1, 2014 for Crohn's disease is dismissed.



		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


